NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANDREW GUY MORET,                               No. 19-36109

                Plaintiff-Appellant,            D.C. No. 6:18-cv-01105-MK

 v.
                                                MEMORANDUM*
POORNIMA RANGANATHAN; ANDREA
DAILEY,

                Defendants-Appellees,

and

OREGON STATE HOSPITAL,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Andrew Guy Moret appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his 42 U.S.C. § 1983 action alleging violations of due process due to

the involuntary administration of medication during his pretrial detention. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the

magistrate judge had jurisdiction. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir.

2014). We vacate and remand.

      None of the parties consented to proceed before a magistrate judge. See 28

U.S.C. § 636(c). The magistrate judge dismissed Moret’s state law claims, as well

all claims against defendant Oregon State Hospital. See 28 U.S.C. § 636(c)(1).

Because all parties, including unserved defendants, must consent to proceed before

the magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-4

(9th Cir. 2017), we vacate the magistrate judge's July 18, 2018 order and remand

for further proceedings as to the dismissed claims and defendant.

      In light of our disposition, we do not consider Moret’s contentions regarding

summary judgment.

      Moret’s request to submit additional documentation (Docket Entry No. 11)

is denied.

      The parties will bear their own costs on appeal.

      VACATED and REMANDED.




                                         2                                   19-36109